Citation Nr: 1432994	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a of entitlement to service connection for bilateral hearing loss and of so whether the claim should be granted.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), manic depression, and alcohol and drug abuse

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1981, with prior service in the Army Reserve, to include a period of active duty for training from
August 1976 to November 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

In January 2008, the Veteran provided testimony at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the proceeding is of record.  In April 2014, the Veteran provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The record before the Board consists of an electronic file known as Virtual VA and an electronic file known as the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for bilateral hearing loss, a back disability, a psychiatric disability, and hepatitis C are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied an application to reopen a claim for service connection for bilateral hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO denied the Veteran's application to reopen the previously denied claim for service connection for bilateral hearing loss in an unappealed June 1998 rating decision on the basis of new and material evidence having not been submitted.  In denying the claim, the RO highlighted that the medical evidence did not show that the Veteran had a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  The Board notes that no pertinent evidence was received within the one year period following the notice of the June 1998 rating decision. 

The evidence added to the record after the expiration of the appeal period includes a July 2009 VA addendum record showing that a VA examiner reviewed a February 2008 private hearing test and noted the findings to show hearing loss for the right ear.  In a November 2009 addendum, a second VA examiner determined that the February 2008 private hearing test showed mild loss of hearing for the right ear at 4,000 Hertz.  An August 2010 VA history and physical note is included in the record and shows that decreased hearing was detected for the right ear on a physical examination.  

The record also now includes the Veteran's April 2014 testimony that his hearing has gotten worse since he was last afforded a VA audiological examination in August 2009.  

The evidence added to the record suggests that the Veteran has greater hearing impairment now than was demonstrated at the time of the June 1998 rating decision.  Since the evidence previously of record did not show sufficient hearing impairment to qualify as a disability for VA compensation purposes, the evidence indicating that the Veteran's hearing impairment has increased in severity since that rating decision is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss disability is granted.


REMAND

Unfortunately, additional development is needed prior to the adjudication of the Veteran's remaining claims.

Having reopened the claim for service connection for bilateral hearing loss, the Veteran must be afforded an examination to determine whether he currently has a hearing loss disability as defined by VA regulation and whether the claimed disorder is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for a back disorder, the Veteran's representative argues in a February Informal Hearing Presentation brief that the most recent March 2010 VA examination is inadequate with which to decide the Veteran's claim.  The Board agrees.  In the March 2010 VA examination report, the examiner acknowledged the Veteran's assertion that his current low back disorder is due to an in-service motor vehicle accident in 1980.  Based on the examination results and a review of the record, the examiner essentially opined that it was unlikely that the Veteran's degenerative disc disease and degenerative joint disease of the spine are related to the back contusion noted during active service because there is no evidence of spinal problems until much later in life, especially after trauma at work in 2004 and 2006.  However, as argued by the Veteran's representative, this opinion does not give adequate consideration to evidence reflecting the Veteran's low back symptomatology and diagnoses prior to 2004 or to his statements of continuing back symptoms since service.  Indeed, VA records reflect the Veteran's complaints of low back symptoms as early as 1995, which he attributed to his prior motor vehicle accident.  The record also shows evidence of a herniated disc and degenerative changes of the lumbar spine seen on magnetic resonance imaging in January 2004, prior to his work-related back injuries.  As the March 2010 VA opinion does not give adequate consideration to this evidence, the claim must be remanded for an examination and opinion that takes into account the entire body of evidence, including all lay statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Regarding the claim for service connection for a psychiatric disorder, the Board similarly finds that the most recent June 2011 VA mental disorder examination report is inadequate with which to decide the Veteran's claim.  Specifically, the June 2011 examiner provided a diagnosis of depressive disorder not otherwise specified and a history of polysubstance dependency and opined that the Veteran's psychiatric condition was not related to his military service.  The examiner stated that the Veteran's symptoms of depression and anxiety were primarily related to a long history of polysubstance dependency, as well as family stressors.  However, the examiner did not provide any rationale to support this opinion.  Given this deficiency, the Board finds that this VA examination report is inadequate for entering a final decision.  See Barr, 21 Vet. App. at 311; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, a remand is required to obtain an adequate opinion as to the etiology of the Veteran's claimed psychiatric disorder.  

As for the final claim of service connection for hepatitis C, the Veteran claims to have contracted this disorder through air gun inoculations he received during service.  He was afforded a VA examination in April 2006, at which time the examiner opined that his hepatitis C was likely due to intravenous drug use. However, this opinion does not address the Veteran's more recent report of in-service air gun inoculations, which the VA Secretary has recognized as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  Thus, it remains unclear whether the Veteran's in-service air gun inoculations were a causative factor leading the Veteran to contract hepatitis C.  Therefore, the Board finds that another medical opinion must be obtained concerning whether the Veteran's hepatitis C arose during service or is otherwise related to any incident of service.  See McLendon, 20 Vet. App. 79.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any available, outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should afford the Veteran examination by an examiner with sufficient expertise to determine whether he currently has bilateral hearing loss, as defined by 38 C.F.R. § 3.385; and if so whether it is related to his military service, to include in-service noise exposure.  All pertinent records must be made available to and reviewed by the examiner.  

Based upon a review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to any hearing loss disability present during the period of the claim as to whether there is a 50 percent or greater probability that the hearing loss disability is etiologically related to service.  The examiner is instructed to accept the Veteran's exposure to noise during service as fact and to consider the Veteran to be a reliable historian.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion, he or she should explain why.  If an opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the records development, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of his claimed back disorder.  All pertinent records must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

The examiner should be requested to provide an opinion, consistent with sound medical principles regarding each back disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise etiologically related to the Veteran's military service, to include injuries sustained in the January 1980 in-service motor vehicle accident and any pertinent symptomatology documented in the service treatment records.  

In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.  

The examiner should also acknowledge and discuss the Veteran's lay statements as to continuity of low back symptomatology since service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The examiner must provide the rationale for any opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If an opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.  

4.  The RO or the AMC also should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise who has not previously examined the Veteran to assess the etiology of any acquired psychiatric disorders currently present or present at any time during the period of the claim.  All pertinent records must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to each acquired psychiatric disorder that has been present during the period of the claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include any reported stressors that occurred therein.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian with respect to his history of in-service stressors.

In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.

The examiner should also acknowledge and discuss any lay statements as to continuity of psychiatric symptomatology since service.  

The examiner must also provide the rationale for any  opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If an opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.  

5.  The RO or the AMC should arrange for all pertinent records to be reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's hepatitis C.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.  If a reexamination is required, any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that in-service air gun inoculations played a material causal role in the Veteran's development of hepatitis C.  In making this assessment, the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  

In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.

The examiner must also provide the rationale for any  opinion expressed.  If the examiner is unable to provide the requested opinion, he or she should explain why.  If an opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.  

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


